DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Final Detailed Action in response to amendment filed on 06 November 2020.  The present application claims 1-23, submitted on 06 November 2020 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-17 & 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchard (U.S. Patent No. 3,964,953).
Regarding claims 1, 15 & 17, Mitchard discloses a machine (as Illustrated in Figure 1) comprising: a first deck (D) coupled to a frame (22); a second deck (A; B) coupled to the frame (22) a first blank transfer assembly (13) extending from a first end to a second end (see Figure 1), said first blank transfer assembly (13) comprising a first pick-up assembly (12) movable between said first end proximate said second deck (A; B) and second end proximate said first deck (D); and a second blank transfer assembly (14) extending from a third end to a fourth end (see Figure 1), said second blank transfer assembly (14) comprising a second pick-up assembly (12) movable between said third end proximate said second deck (A; B) and said fourth end proximate said first deck (D), wherein said first blank transfer assembly (13) and said second blank transfer assembly (14) independently operable and are operationally offset in an alternating manner when moving between said first and second ends and said third and fourth ends, respectively. 
Regarding claim 2 & 16, Mitchard discloses wherein said first blank transfer assembly (13) and said second blank transfer assembly (14) are operationally offset such that said first blank transfer assembly (13) is proximate said first end when said second blank transfer assembly (14) is proximate said fourth end (see Column 3, line 43-58).
	Regarding claim 3, Mitchard discloses wherein said first pick-up assembly (12) is configured to move from proximate said first end of said first blank transfer assembly (13) to proximate said second end of said first blank transfer assembly (13), and said second pick-up assembly (12) is configured to move from proximate said third end of said second blank transfer assembly (14) to proximate said fourth end of said second blank transfer assembly (14) in a lateral direction that is generally perpendicular to the first and second decks (see Column 3, line 43-58).
Regarding claim 22, Mitchard discloses wherein said first blank transfer assembly (13) has a first sensor (27) coupled to said first blank transfer assembly (13) configured to monitor placement of said first tray blank (24) relative to said first blank (13), and wherein said second blank transfer assembly (14) has a second sensor (28) coupled to said second blank transfer assembly (14) configured to monitor placement of said second tray blank relative to said second blank transfer assembly (see Column 4, line 02-16).
Regarding claim 23, Mitchard discloses machine (as Illustrated in Figure 1) comprising a first deck (D) coupled to a frame (22); a second deck (A; B) coupled to the frame (22); a first gantry (13) configured to move between said first deck (D) and said second deck (A; B); and a second gantry (14) configured to move between and first deck (D) and said second deck (A; B) in an operationally offset manner from said first gantry (13).
Regarding claim 24, Mitchard discloses wherein the first gantry (13) moves away from said first deck (D) as the second gantry (14) moves toward said first deck (D), and wherein the first gantry (13) moves away from said second deck (A; B) as the second gantry (14) moves toward said second deck (see Column 3, line 43-58).

Allowable Subject Matter
Claims 5-14 are allowed. Independent Claim 5 as originally filed includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Claims 4 & 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Response to Arguments
Applicant's arguments filed 06 November 2020 have been fully considered but they are not persuasive. Applicant asserts prior art Mitchard fails to disclose a first and second blank transfer assemblies that are independently operable and operationally offset in an alternating manner. The Examiner respectfully traverses Applicant assertion with respect to the prior art Mitchard disclosure with describes a machine that include two independent suspension systems (as illustrated in figure 2) that is constructed to move independently and alternatively in a up and down motion to move a blank and liner accordingly.
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731